Citation Nr: 1331385	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by: 	The American Legion


ATTORNEY FOR THE BOARD

Aaron Bill, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1987 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the Virtual VA and VBMS system, to ensure a complete review of the evidence in the case.


FINDING OF FACT

Sleep apnea was not present during service and the currently-diagnosed sleep apnea did not develop as a result of any incident during service.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.303(a) (2013). 

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word "chronic" will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with sleep apnea. That disorder is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As above, sleep apnea is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).   "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Post-service evidence reflects a diagnosis of sleep apnea in February 2008 as a result of a sleep study.  Private and VA clinical records also reflect a diagnosis of sleep apnea in 2008.  In addition, he was diagnosed with sleep apnea at a November 2009 VA examination.  Therefore, sleep apnea is currently shown.

The evidence, however, does not reflect in-service incurrence of sleep apnea despite the Veteran's assertions to the contrary.  This finding is supported by service treatment records which show that he sought treatment for and was diagnosed with "insomnia related to an adjustment disorder" in May 1995.  At that time, he complained of increased stress at work and trouble sleeping.  There was no indication that his sleep disorder was related to an underlying medical condition.  He was prescribed medication.  A May 1995 examination noted mild difficulty sleeping.  There was no further follow-up at that time.  In an October 1998 Report of Medical History, he self-reported that he did not have frequent trouble sleeping.

In December 2002, the Veteran reported a history of sleeping problem for three months.  He related that he could not sleep at night and felt hard getting up.  He related it to increased stress at work.  After a physical examination, the clinical assessment was insomnia questionably due to stress/anxiety.  He was prescribed a sleeping pill and sleep hygiene education.  The medical officer remarked that a sleep study should be considered if the symptoms worsened or persisted.  The records reflect, and the Veteran confirmed, that a sleep study was never undertaken.

The Veteran sought treatment for a myriad of complaints during his last several years of service, including multiple treatment for left knee, back, elbow, right foot, hip, legs, flu-like symptoms, upper respiratory infection, lipoma excision, physical therapy, and a blister on his arm; however, no follow-up was undertaken for his insomnia and he did not have any further complaints.  At the time of his retirement in 2006, he reported problems sleeping /restless nights in 1998 and 2002 but the clinical evaluation of his respiratory system was normal.

While the evidence clearly shows the Veteran sought treatment for problems sleeping while in service, it does not support a showing that he sought treatment for anything other than insomnia related to stress nor does the record reflect a diagnosis of sleep apnea while in service.  Therefore, the Board finds that sleep apnea was not shown in service.  

In support of his claim, the Veteran submitted a September 2008 Dr. R.N., a private physician.  Dr. N indicated that he had reviewed the records and suspected that the Veteran may have had sleep apnea that went undiagnosed.  He pointed to the May 1999 (the service record is hard to read and it could be interpreted as 1999 although the Board reads it as 1995) and December 2002 records where the Veteran was diagnosed with difficulty sleeping.  

He interpreted the Veteran's in-service statement that "he can't sleep and night and feels hard getting up" to mean that it took the Veteran awhile to wake up and "it would be reasonable to assume that he had sleep apnea which caused him to not become well rested and made it difficult for him to wake up in the morning."  Based on the record, Dr. N stated that he felt there was a greater than 50 percent chance that the Veteran would have been diagnosed with obstructive sleep apnea had a sleep study been performed while he was on active duty.

Dr. N's opinion that the Veteran "would have been" diagnosed with sleep apnea while in service had a sleep study been performed is speculative at best.  Though he relies on a review of the Veteran's record, he does not support his opinion with specific evidence and relies solely upon his belief that the symptoms attributed on numerous occasions to insomnia could have been attributed to sleep apnea.

Speculative statements are insufficient to establish a medical nexus.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999). 

In this case, Dr. N's use of phrases such as "possible missed diagnosis" and "suspect" that a different in-service diagnosis was warranted, does little more than suggest the possibility that the Veteran's in-service symptoms were related to sleep apnea rather than stress-induced insomnia (for which the Veteran is already service-connected). 

The evidence weighing against the claim includes a December 2006 private mental health examination that the Veteran underwent prior to discharge from active duty.  At that time, he reported an 8 year history of trouble sleeping.  The private physician diagnosed insomnia (consistent with the Veteran's diagnosis in his STRs).  In his opinion, the physician states that there had been major changes in the Veteran's daily activities due to his insomnia and that he was fatigued all the time with a risk of falling asleep while driving.  He attributed this to the diagnosed insomnia and reported that the Veteran's wife stated he snored but she did not report that he stopped breathing nor was there an indication that he suffered from restless leg syndrome.  

Given the November 2009 VA examiner's interpretation of this report (discussed below), the December 2006 physician's notation of the absence of symptoms such as stopping breathing and restless leg syndrome suggests that he was specifically ruling out other sleep disorders such as sleep apnea.

As noted, in November 2009, the Veteran underwent an examination to specifically address the issue of whether his in-service symptoms were a manifestation of sleep apnea rather than insomnia.  At that time, he reported problems both with falling asleep and staying asleep since the early 1990s but did not want to go to sleep because of watching television, computer, or listening to music.  He related that when he went to sleep, he would wake up frequently.  An in-service diagnosis was insomnia was noted.  

The examiner opined that sleep apnea was a separate and distinct disorder from the previously-diagnosed insomnia.  He referenced the December 2006 report where the Veteran's wife had noted snoring but that he did not stop breathing and remarked that there was no indication of restless leg syndrome at that time, which the November 2009 examiner indicated could manifest as another form of sleep disorder.  The examiner emphasized that snoring alone was a nonspecific finding that may or may not indicate sleep apnea.  He also stressed that the Veteran's reported symptoms at that time were most consistent with insomnia as opposed to sleep apnea and that sleep apnea was not a correction of the previously-diagnosed insomnia.

In his analysis, the examiner cited two medical treatises in support of his position.  He stated in part: 

the causes of insomnia are diverse.  There are references in the medical literature (citations omitted) of patients who present with the specific complaint of insomnia which, on extensive evaluation, turns out to be associated with sleep apnea. However, the patients with features of both problems are clearly defined as a relatively small minority or subset of the overall group of those who are diagnosed with [sleep apnea] without insomnia . . . . these two entities [are] separate and distinct; therefore, his [sleep apnea] would not just be a continued manifestation of the previously diagnosed insomnia.

The examiner then reported that with an apnea-hypoapnea index of 12 as noted on the Veteran's sleep study, the medical literature would properly termed the disorder as "sleep onset insomnia which is unrelated to sleep apnea."  He finally opined that it was clearly more likely than not that the Veteran's insomnia predated the onset and eventual diagnosis of obstructive sleep apnea, given the number and relative weight of factors identified with insomnia alone that were present before the appearance of symptoms suggestive of sleep apnea.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, conducted a physical examination, and conducted a medical literature review.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  As such, the Board finds the VA examiner's opinion to be of greater probative value that the private opinion.

In sum, the weight of medical evidence reflects that the Veteran was diagnosed with insomnia in-service and not sleep apnea.  The in-service and post-service record does not support a finding that this diagnosis was made in error or without an adequate review of his medical history or symptoms at the time of examination and treatment.  As sleep apnea was not shown in service and is not related to symptoms manifesting in service, the Board finds that the evidence does not support a medical nexus between service and the currently-diagnosed sleep apnea.

The Board has also considered the Veteran's lay statements.  At a personal hearing in September 2009, he testified that he had trouble sleeping during service and that there was never a sleep study conducted during that time.  Additionally, his wife testified that she noticed him snoring and "gagging" in his sleep shortly after they were married in 1993.  She would ask him to sleep on his side in an effort to alleviate the symptoms and also stated that neither she nor he were able to achieve restful sleep.  He also testified that his sleep had improved a lot since he obtained the CPAP machine.  He also reported that he began having sleep problems in the early 1990s.   

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms of sleep apnea in-service.  Further, the Board concludes that his lay assertion of a nexus between active service and his current complaints, while competent, is not credible.  

Specifically, while the Veteran asserts that his disorder began in service, the in-service medical evidence reflects a diagnosis of insomnia (again, for which he is already service-connected), not sleep apnea.  His in-service history of symptoms and diagnosis is more contemporaneous to service, so is of more probative value than the more recent assertions made after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Moreover, though the Veteran and his wife can report snoring and other observable symptoms, without the requisite medical expertise, they are not competent to diagnose sleep apnea or to opine on its etiology, as this is a complex medical issue.  Therefore, the Veteran's and his wife's statements are afforded less probative value than the VA examination report and other evidence as sleep apnea is a complex medical issue requiring medical expertise to diagnose and is not capable of being diagnosed by lay individuals.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same April 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA examination reports, sleep study reports, private treatment records, and the Veteran's statements.   

Next, a specific VA medical opinion pertinent to the issue on appeal was undertaken in November 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran asserts that the November 2009 VA examiner failed to address the question posed to him as to whether the current diagnosis of sleep apnea was a correction for the prior diagnosis of insomnia.  He contends that the examiner did not opine as to whether or not the Veteran had been experiencing symptoms of sleep apnea in service.  The Board disagrees.  As discussed above, the November 2009 opinion was based on a review of the record, a history from the Veteran, a thorough examination, and a review of the medical literature.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  He has not identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


